DETAILED ACTION
Claims 1-4 are pending in the application and claims 1-4 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of U.S. application, Serial No. 16/047,126, 
filed on 27 July 2018, which is a continuation-in-part of U.S. application, Serial No. 15/276,001, filed on 26 September 2016, now U.S. Patent No. 10,042,898, which is a continuation-in-part of U.S. application, Serial No. 14/936,178, filed on 09 November 2015, now U.S. Patent No. 9,633,028, which is a continuation-in-part of U.S. application, Serial No. 14/489,151, filed on 17 September 2014, now U.S. Patent 9,183,220, which is a continuation of U.S. application, Serial No. 14/147,233, filed on 03 January 2014, now U.S. Patent No. 9,128,954, which is a continuation-in-part of U.S. application, Serial No. 13/486,630, filed on 01 June 2012, now U.S. Patent No. 8,626,792, which is a continuation of U.S. application, Serial No. 12/471,938, filed on 26 May 2009, now U.S. Patent No. 8,209,358, which is a continuation-in-part of U.S. application, Serial No. 11/801,296, filed on 09 May 2007, now U.S. Patent No. 7,720,869. The instant application is granted a priority date of 5/9/2007

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) recite(s) a mental process. The limitations that recite assigning metalabels, organizing into hierarchy and linking metalabels covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Dependent claims are rejected for depending off independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norton et al. US2007/0156636 in view of Apple, "Apple to Ship Mac OS X "Tiger" on April 29, April 12 2005, https://www.apple.com/newsroom/2005/04/12Apple-to-Ship-Mac-OS-X-Tiger-on-April-29/ pages 1-4 hereinafter referenced as Apple in view of Delgrosso et al. US2004/0258281
Regarding claim 1, Norton teaches: assigning with a data processor a plurality of user-defined metalabels to at least two electronic files, wherein more than one of the electronic files is assigned a same user-defined metalabel; (Norton see paragraph 0046 0056 0057 by CPU, user to assign annotations to web pages for example thumbs up thumbs down to create a list of favored results. Web pages reads on files, user annotations reads on metalabels, a list of favored thumbs up results reads on more than one file having the same metalabel)
the data processor creating a plurality of additional file structures organized in a multi- level hierarchy as a function of the assigned metalabels, wherein the additional file structures exist simultaneously with the existing first file structure, and wherein more than one of the plurality of electronic files that is assigned a same user-defined metalabel is included in the same additional file structure; (Norton see paragraph 0004 0046 0052 0060 0087 0179 by CPU, search queries using pre created page indexes ranking pages within a hierarchical structure, user annotation or tags are defined as a hierarchy or in a page index such that results to a query utilize and are based on a page index and user annotations. Page index and user defined tags in a hierarchy reads on additional file structures, pre creates page indexes reads on first file structure, using both for search reads on simultaneous existing and files assigned a same metalabel)
the data processor linking each of the plurality of user-defined metalabels to a corresponding electronic file; (Norton see paragraph 0046 0056-0060 by CPU, user annotations for a web page)
storing the plurality of additional file structures on the recordable medium or a second recordable medium associated with the data processor; and (Norton see paragraph 0046 0052 0053 annotations stored in personalization database by CPU and medium)
Norton does not distinctly disclose: comprising electronic file paths
automatically updating the additional file structures with the data processor when any of the plurality of electronic files is moved, modified, copied, or deleted
However, Apple teaches: automatically updating the additional file structures with the data processor when any of the plurality of electronic files is moved, modified, copied, or deleted.  (Apple see pages 1-4 on computer with processor and apple developed Mac operating system X Tiger, using spotlight files are organized and searched based on metadata or content inside the documents such as in email or itunes and automatically updates whenever files change. Spotlight organized files reads on additional structures, changes to files reads on electronic files modified)
	It would have been obvious to one of ordinary skill in the art before the conception date of the claimed invention to have modified a system of user annotations as taught by Norton to include Apple spotlight taught by Apple for the predictable result of more efficiently organizing and searching data.
Norton does not distinctly disclose: comprising electronic file paths
	However, Delgrosso teaches: comprising electronic file paths (Delgrosso see paragraph 0089 file path in data structure)
It would have been obvious to one of ordinary skill in the art before the conception date of the claimed invention to have modified a system of user annotations as taught by Norton to include file paths as taught by Delgrosso for the predictable result of more efficiently organizing data.
	Regarding claim 2, Norton as modified further teaches: wherein the existing first file structure and additional file structures are across a network. (Norton see paragraph 0067 system in a network)

Regarding claim 3, Norton as modified further teaches: wherein the electronic files are web pages.  (Norton see paragraph 0011 web page or websites)

	Regarding claim 4, Norton as modified further teaches: wherein the existing first file structure is organized in a multi- level hierarchy (Norton see paragraph 0052 0060 0087 by CPU, user annotation or tags are defined as a hierarchy or in a page index such that results to a query utilize and are based on a page index and user annotations)

Response to arguments
	Applicant’s argument: Newly amended claims are not an abstract idea
	Examiner’s response: Applicant’s argument is considered and is not persuasive. Claims deal with creating metalabels and creating data structure based on that. These are steps and processes that can be done in the human mind with the exception of the fact that the claims are in a technological environment reciting elements in first structures. The claims do not recite any steps or any application of the file structures and metalabels and therefore does not recite anything significantly more

	Applicant’s argument: Prior art of reference does not teach organizing metalabels into file structures
	Examiner’s response: Applicant’s argument is considered but is not persuasive. Norton reference teaches that user annotations are stored in database and associated with identifier and hierarchal structure of indexes which reads on structures.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN S LIN/Examiner, Art Unit 2153